Citation Nr: 0618166	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the RO in Togus, 
Maine, which confirmed and continued a 50 percent disability 
rating for PTSD.
 
In an April 2005 rating decision, the RO increased the 
veteran's disability rating to 70 percent, effective March 3, 
2003.  He continued his appeal for a higher rating.  

In April 2006, the veteran presented testimony at a hearing 
before the undersigned.

During the course of the veteran's appeal, he raised the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU).  The 
grant of a 100 percent rating renders the claim moot for the 
period during which the 100 percent rating is in effect.  The 
issue of potential entitlement to a TDIU prior to the 
effective date of the 100 percent rating is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran's PTSD results in symptoms approximating total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for a schedular disability rating of 100 percent 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

Factual Background

Included with the veteran's claims folder are numerous VA 
outpatient treatment records dated from 2003 to 2005.  The 
records show continuing treatment for psychiatric 
disabilities, namely PTSD and depression.

In May 2003 the veteran was afforded a VA PTSD examination.  
Upon mental status examination, the veteran's speech was 
spontaneous with normal rate, volume, and tone.  His eye 
contact was irregular at times and he reported his mood as 
"angry" although the examiner assessed his mood as mildly 
to moderately anxious and depressed.  He denied suicidal or 
homicidal ideations, intentions or plans.  His affect was 
constricted but appropriate to thought content and mood.  No 
obsessive or ritualistic behavior was noted.  No 
hallucinations or delusions were present and cognitive 
functions were normal.  His insight was good and his judgment 
was fair to poor.  The pertinent Axis I diagnoses were PTSD, 
chronic and severe, and dysthymia, linked to current physical 
health circumstances.  He was assigned a Global Assessment of 
Functioning (GAF) score of 65.

The veteran was hospitalized in VA's PTSD program from March 
to June 2004.  The GAF score was 45 on admission and 52 at 
discharge.

In January 2005 the veteran was again afforded a VA PTSD 
examination.  In terms of employment, he explained that most 
of his jobs he had failed at due to his attitude.  He was 
last employed in 2001 as a truck driver.  

In regards to the veteran's social functioning, he reported 
that he was an isolated individual and was homeless in the 
past but was presently staying with a relative on a temporary 
basis.  

Upon mental status examination, a rapport was established and 
maintained throughout the interview.  His speech was 
spontaneous, normal rate, volume and tone.  The examiner 
noted that the veteran looked dejected, but no hallucinations 
or delusions were present.  The veteran reported his mood as 
"depressed" and the examiner noted his mood as moderately 
depressed and anxious.  His affect was restricted but 
appropriate to thought content and mood.  The veteran 
admitted to frequent suicidal thoughts, but denied any 
immediate intentions or plans.  His concentration and 
attention were poor and his insight and judgment were 
adequate.  The pertinent Axis I diagnosis was PTSD, chronic 
and severe.  The GAF score was 38.

The examiner commented that since the veteran's May 2003 VA 
PTSD examination, he had experienced a significant 
deterioration and decompensation of mental symptoms and of 
his overall functioning.  He further noted that he did not 
expect the veteran to maintain an adequate pace, 
concentration and persistence.  Additionally the veteran was 
very limited due to a combination of multiple physical 
impairments and due to severe PTSD which had become worse 
over the years.  

A June 2005 VA Trauma Recovery Program Note from a VA 
clinical psychiatrist, noted that the veteran had been in 
treatment since 2001 due to PTSD.  The psychologist opined 
that the veteran's degree of disability due to his PTSD was 
chronic and permanent.  The psychologist opined that the 
veteran had profoundly disabling symptoms of PTSD; and that 
he would not be able to return to any type of meaningful 
employment in the foreseeable future, due to the incessant 
anxiety as well as other symptoms of PTSD which included 
avoidance, numbing, hyperarousal, irritability, low stress 
tolerance, and pervasive fears.  The diagnoses were PTSD and 
major depression.  A GAF score of 38 was assigned.  

Pertinent Legal Criteria
PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's psychiatric disorder is rated under DC 9411, 
which employs the use of the General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130 (2005).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Analysis

The undisputed evidence is that the veteran has been 
unemployed since 2001.  

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The current GAF of 38 contemplates a person who is unable to 
work, and his treating psychologist has specifically 
concluded that PTSD did preclude employment.  Therefore, the 
Board finds that the service-connected PTSD results in total 
occupational impairment.

In terms of social impairment, the veteran noted that his 
social functioning was depleted; he stayed to himself, and 
had been homeless for a significant amount of time.  In 
testimony presented at the April 2006 hearing, he reported 
that he lived by himself and did not socialize with others, 
with the exception of other veterans in his psychotherapy 
group.  

The current GAF of 38 contemplates a person who avoids 
friends and neglects family.  

For the most part, the veteran is isolated and he has little 
social interactions.  Accordingly, the Board finds that his 
symptoms approximate total social impairment.  38 C.F.R. 
§§ 4.7, 4.21 (2005).

The evidence favors a finding that PTSD results in total 
social and occupational impairment.  38 C.F.R. §§ 4.7, 4.21 
(2005).  Accordingly, a 100 percent rating is granted.


ORDER

A disability rating of 100 percent is granted for PTSD.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


